                 Case 2:19-cv-02458-DJH Document 11 Filed 06/14/19 Page 1 of 2




1    Ryan Lee (SBN: 235879)
     ryan@ryanleepllc.com
2    7272 E. Indian School Rd.
     Suite 540
3    Scottsdale, AZ 85251
     Tel: (323) 524-9500
4    Fax: (323) 524-9502
     Attorney for:
5    GAYLEEN SKOWRANEK
6                          IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF ARIZONA
7

8

9    Gayleen Skowranek,                              ) Case No.: 2:19-CV-02458-DJK
                                                     )
10                                                   ) NOTICE OF SETTLEMENT
                     Plaintiff,                      )
11                                                   )
            v.                                       )
12                                                   )
                                                     )
13   JP Morgan Chase Bank,                           )
                                                     )
14                                                   )
                     Defendant.                      )
15                                                   )
16                                              NOTICE OF SETTLEMENT
17
            Please be advised that the parties have resolved the above captioned matter and request
18
     that all future dates be vacated. The parties further request that the parties be provided sixty (60)
19
     days to file a dismissal with prejudice
20
     //
21
     //
22
     //
23
     //
24

25
                                               RESPECTFULLY SUBMITTED,



                                           NOTICE OF
                                                   - 1SETTLMENT
                                                       -
          Case 2:19-cv-02458-DJH Document 11 Filed 06/14/19 Page 2 of 2



     DATED: June 14, 2019
1                               LAW OFFICES OF RYAN LEE, PLLC
2

3
                                By: /s/ Ryan Lee                  _
4                               Ryan Lee (SBN: 235879)
                                ryan@ryanleepllc.com
5                               7272 E. Indian School Rd.
                                Suite 540
6                               Scottsdale, AZ 85251
                                Tel: (323) 524-9500
7                               Fax: (323) 524-9502
                                Attorney for:
8                               GAYLEEN SKORANEK

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                               NOTICE OF
                                       - 2SETTLMENT
                                           -
